Citation Nr: 1035564	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD, evaluated as 30 
percent disabling, effective June 21, 2002.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In a February 2009 decision, the Board denied the Veteran's claim 
of entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD prior to September 24, 2007, and increased his 
disability evaluation to 50 percent beginning September 24, 2007.  
The Veteran appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  The Veteran, through his attorney, 
and the Secretary of Veterans Affairs submitted a Joint Motion 
for Remand.  In a May 2010 Order, the Court granted the motion, 
vacated the February 2009 Board decision, and remanded the case 
to the Board for the provision of an adequate statement of 
reasons or basis for the portion of that decision that denied the 
claim for an initial evaluation in excess of 30 percent prior to 
September 24, 2007.

The issue of entitlement to total disability based on individual 
unemployability (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Medical evidence of record prior to August 30, 2004, showed 
that the Veteran's PTSD was characterized by anxiety, depression, 
and poor concentration, which resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.

2.  Medical evidence of record from August 30, 2004, showed that 
the Veteran's PTSD was characterized by depressed mood, anxiety, 
sleep disturbances, anger, fair judgment, poor social functioning 
and severely decreased occupational productivity.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2004, the criteria for an initial rating 
in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2009).

2.  As of August 30, 2004, the criteria for an evaluation of 70, 
but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In August 2002, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence would be obtained by VA.  This letter did not inform the 
Veteran how disability ratings and effective dates were assigned, 
as required by Dingess.  However, the Veteran received a second 
notice letter in May 2006 that did properly inform the Veteran of 
the information and evidence was needed to substantiate his 
claims, the division of responsibility between the Veteran and 
the VA for obtaining this evidence, and how disability ratings 
and effective dates are established.  The Veteran received a SSOC 
in August 2006.  

Finally, in addition to the above, the Board notes that this is 
an appeal of the initial evaluation assigned for the Veteran's 
PTSD after the grant of service connection.  In Dingess, the 
Court held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, any omissions in the Veteran's 
VCAA notification are harmless error, and the Board may proceed 
with consideration of his claim.  Thus, the duty to notify is 
fulfilled.

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  VA and private treatment records, VA examination 
reports, and statements from the Veteran and his representative 
have been associated with the record.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.

PTSD Claim

In a July 2003 rating decision, the Veteran was granted service 
connection for PTSD with a 30 percent evaluation, effective June 
21, 2002, under 38 C.F.R. § 4.130, DC 9411.  The Veteran appealed 
for a higher initial rating.  See Fenderson, supra.

Prior to August 30, 2004

Prior to August 30, 2004, the Veteran's PTSD was characterized by 
mild symptoms including anxiety, depression, and poor 
concentration.

The lay statements of the Veteran and his wife from October 2002 
discuss the Veteran's symptoms including, depression, anxiety, 
irritability, social avoidance, repetitive thoughts, hyperstartle 
response, sleep problems, and trouble concentrating.

VA medical records from December 2002 to December 2003 indicate 
that the Veteran was receiving outpatient treatment for mental 
health issues including PTSD, alcohol dependence, and major 
depressive disorder.  His overall symptoms at that time included 
poor concentration, depression, and anxiety.

In November 2003, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time the examiner noted 
that the Veteran was casually and neatly dressed; pleasant, 
cooperative, goal-oriented, and oriented as to time, place, and 
person.  His affect showed moderate tension and anxiety.  His 
mood was moderately depressed, but lessened due to medication.  
He had no psychosis, delusions, hallucinations, or organicity.  
His intellect was about average and his memory is good.  With 
regard to his judgment, he was found competent to handle VA 
funds.  He had little insight.  While a veteran's rating on the 
Global Assessment of Functioning (GAF) scale is not dispositive, 
the Board notes that the Veteran was given a GAF score of 70, 
which indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, with some meaningful interpersonal relationships.  
See DSM-IV.

The symptoms listed above most nearly approximate the criteria 
for a 30 percent evaluation.  A 30 percent evaluation is 
warranted when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  38 C.F.R. § 
4.130, DC 9411.  The Veteran displayed symptoms of depressed 
mood, anxiety, occasional panic attacks, chronic sleep problems, 
and mild memory loss, which resulted in occupational and social 
impairment such as irritability at work and difficulty making 
friends.  In order to qualify for the next higher evaluation of 
50 percent under DC 9411, the evidence must show that the 
Veteran's PTSD is manifested by the symptoms such as a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships, which result 
in occupational and social impairment with reduced reliability 
and productivity.  The evidence indicates that the Veteran was 
able to function satisfactorily with routine behavior, self-care, 
and conversation normal.  Additionally, the Veteran's high GAF 
score and his ability to maintain employment suggest relatively 
mild symptoms at that time.  For these reasons, the Board 
determines that preponderance of the evidence is against the 
assignment of an initial evaluation in excess of 30 percent for 
the Veteran's PTSD prior to August 30, 2004.  38 C.F.R. § 4.7.

From August 30, 2004

By contrast, the medical evidence from August 30, 2004, shows 
that the Veteran's PTSD is manifested by such symptoms as 
impaired memory, depression, anger control problems, and poor 
social functioning.

On August 30, 2004, the Veteran underwent another VA medical 
examination.  At this time, the Veteran complained of panic 
attacks, obsessive and ritualistic behavior, and a lack of social 
relationships outside of his family.  The examiner noted that the 
Veteran was initially anxious.  He was very nicely dressed and 
well-groomed.  There was no evidence of hallucinations or 
delusions.  He made good eye contact and was cooperative.  He 
denied having suicidal or homicidal plans or intent, but admitted 
to thoughts of suicide.  He was able to maintain personal hygiene 
and perform activities of daily living.  He was oriented in all 
spheres.  His memory was intact, but his concentration was poor.  
He did appear to have some impairment of thought processes and 
communication due to the initial anxiety noted above.  The VA 
medical examiner assigned the Veteran a GAF score of 59, which 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV.

VA medical records from April 2004 to March 2005 show that the 
Veteran was undergoing group therapy sessions for PTSD and 
sobriety maintenance as well as receiving outpatient treatment 
for his mental health issues.  In April 2004, he was exhibiting 
symptoms of depression.  In September 2004, the Veteran reported 
that he had experienced one or two panic attacks within the 
previous two years.  The VA physician noted that he was 
preoccupied with memory and concentration concerns.  In March 
2005, the VA physician noted that the Veteran was somewhat 
anxious.

VA treatment records from August 2005 show that the Veteran 
complained of memory lapses, trouble concentrating, irritability, 
and trouble sleeping.  His mental status examination results 
showed that he was somewhat anxious, his mood was down, his 
affect was restricted, and his voice was shaky.  In September 
2005, the Veteran's mental status examination results showed that 
the Veteran was anxious with a reactive affect, some pervasive 
thoughts, and an up and down mood.  His GAF score was reduced 
from 75 to 65, which indicates mild symptoms.  See DSM-IV.  Later 
that month, records indicate that the Veteran was experiencing 
anger issues, trouble sleeping, and frustration with work.  His 
mental status exam results note that he was irritable, anxious, 
had restricted affect, some mild paranoia and was "not doing 
very well" with regard to his mood.  January 2006 records note 
the Veteran's complaints of low mood, depressive symptoms, and 
anxiety.  March 2006 records include the Veteran's complaints 
that he finds it difficult to make friends and that he is having 
problems sleeping, which resulted in him falling asleep at work.  
His mental status exam results note that he was somewhat fidgety, 
anxious, and had restricted affect.  June 2006 records report 
that the Veteran complained of increased irritability, anxiety, 
and memory difficulties.  VA medical records from June 2006 to 
December 2006 show that the Veteran attended group therapy 
sessions for PTSD and sobriety maintenance.  September 2006 
records report that the Veteran was feeling down because of a 
missed promotion opportunity at work.  November 2006 records not 
that he was somewhat fidgety and stressed out.  April 2007 
records show that the Veteran complained of depression and 
increased anxiety.  His mental status exam results note that he 
was somewhat fidgety and stressed out.

The Veteran underwent a private neuropsychological evaluation in 
July 2007.  At that time, the Veteran complained of poor 
concentration, poor memory, and poor focus as well as lethargy at 
work.  The Veteran was found not to have dementia and his focus 
problems were thought to be related to the sedating medications 
he was taking for his anxiety, mood problems, and insomnia.

VA treatment records from July 2007 to September 2007 show that 
the Veteran continued to periodically attend group therapy 
sessions for PTSD and sobriety maintenance and receive outpatient 
treatment for his mental health issues.  In August 2007, a VA 
psychiatrist noted that the Veteran was not following his 
prescribed treatment regimen.  This psychiatrist also noted his 
concern that the diagnosis of PTSD was inappropriate or incorrect 
given how poorly the Veteran has progressed with the group 
therapy and prescription medication.  Later that month, the VA 
physician noted that it was unclear whether the Veteran met the 
criteria for PTSD as he was no longer experiencing nightmares.  
He denied flashbacks and symptoms of hypervigilance and 
foreshortened future.  He did acknowledge some isolative 
behavior.

The Veteran was given another VA examination in September 2007.  
That examiner noted that the Veteran exhibited poor eye contact, 
looking down most of the time and the examiner had difficulty 
understanding the Veteran's speech at times.  The Veteran was 
articulate, verbal, well-dressed, well-groomed, and overall 
cooperative.  The Veteran appeared depressed.  His thought 
processes were logical, coherent and relevant.  He exhibited poor 
social skills.  The Veteran was oriented to time, place, person 
and situation.  His affect was flat and blunted and his reasoning 
was good.  His fund of general information was good.  The Veteran 
exhibited no psychomotor slowing or agitation.  His verbal 
comprehension was good.  He was distractible and complained of 
poor short-term memory.  His sensorium was very cloudy.  He 
denied any head trauma, seizures or strokes.  A review of 
psychological symptoms endorsed anxiety, panic attacks, and 
depression as well as an increase in crying spells, sleep 
problems, and anhedonia.  The Veteran was severely depressed, 
negative and cynical.  His wife indicated that his speech was 
slurred at times.  He endorsed obsessional ideation as well as 
racing thoughts, anger control problems, and physical rages.  
This individual indicated some paranoia, as well as suicidal and 
homicidal ideation.  The VA medical examiner also noted that the 
Veteran's occupational functioning was impaired, although he 
attributed this to a combination of the Veteran's bipolar 
disorder, alcohol dependence, and PTSD.  The examiner also found 
that the Veteran's social functioning was very poor, noting, "He 
isolates himself from others, he has no friends, and he tends to 
be angry and irritable and does not pay attention to his grooming 
needs at times.  He is extremely dependent on his wife."  The 
examiner assigned the Veteran a GAF score of 60, which is in the 
same score range as the 59 assigned August 2004 VA medical 
examination.  See DSM-IV.  The examiner stated that the Veteran 
was no worse, with regard to his PTSD, than the current 30 
percent evaluation.  However, the determination of disability 
evaluations is the province of the Board, not the medical 
examiner.  Aside from attributing the Veteran's impaired 
occupational functioning to the combination of PTSD, bipolar 
disorder, and alcohol dependence, this examiner did not specify 
which of the Veteran's symptoms were attributable to his service 
connected PTSD and which were not, therefore these symptoms must 
be attributed to this disability.  See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Veteran underwent a neuropsychological evaluation by a 
private clinical therapist in September 2007, the results of 
which suggested "a pattern of cognitive inefficiency marked by 
deficiencies in processing speed and variations in attention and 
concentration, especially sustained concentration."  At the 
time, the Veteran was noted to be extremely distressed.

Private treatment records from November 2007 include a mental 
status examination.  At that time, the Veteran was well-groomed 
and casually dressed; no psychomotor abnormalities were noted; 
his speech was generally coherent, fluent, or normal quality and 
quantity although he did demonstrate intermittent stammering; his 
affect was appropriate but somewhat fidgety; his mood was pretty 
good; his thought processes, thought content and perceptions were 
all noted to be unremarkable; he reported intermittent fleeting 
passive thoughts of suicide, but stated he would never act on 
these; his cooperation, comprehension, and judgment was good; his 
insight was fair; he was alert and oriented times four; and there 
was no evidence of recent or remote memory deficits.  

Additional treatment records from November 2007 to March 2010 
show anxiety, irritability, depression, flashbacks, and trouble 
sleeping, but consistently show orientation times four, no 
psychomotor abnormalities, no speech impairment, no thought 
disturbances, and no evidence of danger to himself or others.  
His insight and judgment are predominately found to be fair.  The 
Veteran reported difficulties at work and resulting stress.

The Veteran's private medical records from April 2008 note that 
the Veteran has trouble focusing at work.  In January 2008, the 
private therapist reported that the Veteran's GAF score was 51 
and that this score was the highest GAF score he had received 
over the previous year.  The Board notes that a GAF score of 50 
or below indicates serious symptoms or serious impairment in 
social, occupational, or school functioning.  See DSM-IV.

At his September 2008 hearing, the Veteran and his spouse 
described his symptoms as including memory loss, lack of 
motivation, social isolation, obsessive behaviors, depression, 
anxiety, nightmares, an explosive temper, panic attacks at least 
once a week, hypervigilance, flashbacks, lack of focus and 
concentration, and aggression.  They also testified that the 
Veteran had trouble keeping up with his job and he fell asleep at 
work.

According to his December 2009 TDIU Claim, the Veteran retired 
from his job on December 21, 2009 due to problems he was having 
with memory, focus, concentration, depression, and anxiety which 
he felt lead to production problems at work.  He stated that his 
employer was upset with him due to his production numbers.   He 
was having increasing trouble with anger at work.

In a January 2010 Form 21-4192 and letter, the Veteran's former 
employer stated that they had provided certain concessions to the 
Veteran during the course of his employment, including providing 
a liberal leave policy to accommodate his medical appointments 
and to assist him with managing his stress.  He further stated 
that the Veteran's medical conditions greatly diminished his 
ability to perform his duties.  In one year, the Veteran logged 
20 assignments compared to an average of 300 assignments for 
other staff members performing the same duties.  He missed due 
dates from priority workload deliverables and used 10 to 15 hours 
per week for medical reasons.

In a letter dated February 2009 (but received by VA in February 
2010), J.Z., a registered nurse, noted that the Veteran's issues 
at work had been an ongoing source of stress and on numerous 
occasions the Veteran discussed his sense of being victimized in 
the work setting, which would lead to a discussion of similar 
feelings about his sense of helplessness and vulnerability while 
he served in Vietnam.  During the discussions, the client would 
lose eye contact, his speech would become halting, and he had 
difficulty finding words to describe his feelings.  In non-work 
related situations, the Veteran tended to isolate himself when he 
became angry in an effort to control his behavior and prevent 
further escalation of his anger.  This internalized anger causes 
the Veteran to withdraw further and feel more depressed.  J.Z. 
opined that the behaviors are likely to continue regardless of 
the work setting or occupational responsibilities and concluded 
that the Veteran's ability to succeed in gainful employment is 
unlikely.

In two February 2010 letters, the Veteran's wife described his 
increasing troubles at work, referring to his current state as a 
"stupor" and his resulting anger and depression.  She discussed 
his social problems like not being able to stay the entire length 
of church services because he dislikes being around that many 
people, increased aggression, road rage with confrontations, 
mistrust of others, and failure to pursue friendships.

In a February 2010 letter, the Veteran's daughter described his 
worsening symptoms over the course of her life.  Specifically, 
she described a withdrawal from social activities and 
interactions, which she termed an increasing tendency towards 
isolation, and a recent tendency to leave home improvement 
projects unfinished.

The Veteran underwent a general VA mental health examination in 
February 2010.  At that time, the Veteran's GAF score was 50.  
The examiner noted that the Veteran's PSTD has gotten worse since 
the 2007 VA examination.  The examiner opined that the Veteran 
was not unemployable due to depression and PTSD symptoms, noting 
that many of the Veteran's occupational complaints had to do with 
cognitive issues which were better accounted for by the dementia 
diagnosis.  This diagnosis was supported by the Veteran's family 
history of senile dementia and his reported symptoms of periods 
of confusion, reduced memory, reduced concentration, reduced 
processing speed, and some problems with verbal expression.  The 
examiner noted that while others has attributed these cognitive 
difficulties to post-traumatic stress disorder, other factors 
including a history of very heavy alcohol use, chronic pain 
conditions, various medications that could be reducing 
concentration, and sleep disturbance could have contributed to 
his cognitive difficulties.  The Veteran's symptoms included fair 
to poor social skills; anxious and depressed affect; problems 
with concentration, short term memory and long term memory; his 
reasoning and judgment were fair; limited eye contact.  The 
Veteran was casually dressed with fairly good hygiene.  He was 
well-oriented to the time, place, person and situation.  He was 
articulate, verbal and cooperative.  The Veteran's thought 
process was logical and coherent; his intelligence was estimated 
to be above average; and his fund of general information and 
verbal comprehension were estimated to be average.  The Veteran 
showed signs of severe social dysfunction related to his post-
traumatic stress disorder and mood disorder.  Occupationally, the 
Veteran describes problems with irritability and anger related to 
PTSD, and reports reduced memory and concentration associated 
with a dementia of unknown etiology.  He had voluntarily retired 
after a lengthy career with the federal government.

A March 2010 letter by J.Z., a private registered nurse, notes 
that the Veteran's PTSD symptoms include anxiety and anger issues 
and that these issues have made it extremely difficult for him to 
have meaningful interpersonal relationships and function 
satisfactorily in the work environment.

The Veteran underwent another VA PTSD examination in April 2010.  
At that time, the Veteran reported symptoms of nightly insomnia; 
daily anxiety, irritability, fatigue, memory loss, and poor 
concentration; episodes of depression three to five times a year 
with the last episode in December 2009 when he was working; panic 
attacks that occurred several times a week before the proper 
medication was ascertained and prescribed, with the last attack 
in December 2009; hypervigilance mostly when in a new place often 
daily; obsessive thoughts once every three months but constant 
prior to medication.  The examiner performed a mental status 
examination and found: no impairment of thought process or 
communication; no delusions or hallucinations; no inappropriate 
behavior; no homicidal thoughts; no irrelevant, illogical, or 
obscure speech patterns; and no impaired impulse control.  The 
Veteran was oriented to person, place, and time.  He was able to 
maintain minimal personal hygiene and other basic activities of 
daily living.  The Veteran reported a history of suicidal 
thoughts or intent, but none for many years and no history of 
suicide attempts.  The Veteran has memory loss or impairment, 
which he indicated was one of his most significant problems, 
occurring daily and severely interfering with his employment and 
social functioning.  Obsessive thoughts occurred daily to a 
moderate degree: "the Veteran appeared to have low insight into 
this problem and noted it does not take much of his time, but his 
wife noted that he is often consumed for much of the day with 
obsessive thought/Veteran noted his obsessive thoughts caused 
problems on the job when he believed he was being treated 
unfairly/noted he would become fixated to the point where he 
would get angry and blow up at supervisors."  The Veteran had a 
history of panic attacks, but had found medication that 
alleviated this symptom approximately six months prior to the 
date of the examination.  The Veteran exhibited some residual 
symptoms of depression even though he did not meet the criteria 
for an active depressive episode at the time of the examination.  
He stated that his last major depressive episode was in December 
2009.  This depression resulted in social isolation.  The Veteran 
suffered from moderate daily anxiety, which he reported 
interfered with work and social interactions.  The Veteran had 
nightly sleep impairment that the examiner found likely related 
to a reported diagnosis of narcolepsy.

After reviewing the record, and resolving doubt in favor of the 
Veteran, the Board finds that during this period the Veteran's 
PTSD most nearly approximates the criteria for a 70 percent 
disability rating under DC 9411.  The medical record suggests 
that the Veteran's PTSD has caused occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood.  During this 
period, the Veteran's PTSD symptoms included anxiety, panic 
attacks, mood disturbances, irritability, poor concentration, 
thoughts of suicide, obsessive thoughts, impaired memory, and 
poor social functioning.  Additionally, the record indicates that 
the Veteran's final year of employment was marked by productivity 
equal to less than seven percent of his average coworker.  
However, the record does not suggest symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, disorientation 
to time or place, or memory loss for the names of close 
relatives, own occupation, or own name.  Nor does the record 
suggest any similarly severe symptoms beyond those listed.  
Therefore, the requirements for a 100 percent evaluation have not 
been met.  While the record indicates periods of milder symptoms 
during this period, the Board finds that the resolution of doubt 
in the Veteran's favor requires that the entire time period after 
August 30, 2004, be evaluated at the same 70 percent level.  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of  "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).

An extra-schedular rating is in order when there is such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned staged ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  Notably, the Veteran 
was gainfully employed until his retirement in December 2009.  He 
does not experience any symptoms not contemplated by the rating 
criteria.  Accordingly, the Board determines that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Based on the above, the evidence supports an evaluation of 70 for 
PTSD, effective August 30, 2004.  Accordingly, the appeal is 
granted to that extent.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD prior to August 30, 2004, is denied.

Entitlement to a 70 percent rating for PTSD is granted, effective 
August 30, 2004, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.


REMAND

TDIU Claim

If the Veteran or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for a higher rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009)(citing Roberson v. Principi, 251, F.3d 1378 (Fed. Cir. 
2001) for the notion that a TDIU claims is raised once a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible and submits evidence of unemployability).  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a). 

In this case, the Veteran has made clear he is seeking the 
highest possible rating for his PTSD, which is now at 70 percent.  
Moreover, a statement submitted by the Veteran with his December 
2009 claim for TDIU indicates that he believes it is his PTSD 
that renders him unemployable.  He did not make reference to any 
other service connected disabilities.  The Board also notes that 
the May 2010 rating decision, which denied the Veteran's December 
2009 claim of entitlement to TDIU, was decided prior to the 
increase to 70 percent, did not consider this higher evaluation, 
and is not yet final.  See 38 U.S.C.A. § 7105a; 38 C.F.R. 
§ 20.302.  As such, consideration of entitlement to TDIU is in 
order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by an examiner with appropriate expertise for 
the purpose of determining the impact of the 
Veteran's service-connected disabilities, 
including PTSD, prostate cancer residuals, 
diabetes mellitus, and bowel incontinence, on 
his ability to work.  The Veteran's claims 
file and a copy of this remand should be made 
available to the examiner prior to the 
examination and both should be reviewed in 
conjunction with the examination.  All tests 
and studies deemed necessary by the examiner 
should be performed.

The examiner is asked to comment on the 
Veteran's impairment due to the symptoms and 
manifestations associated with his service-
connected disabilities (PTSD, prostate cancer 
residuals, diabetes mellitus, and bowel 
incontinence).  In considering the impairment 
associated with the Veteran's service 
connected disabilities, the examiner should 
provide an opinion on whether the service-
connected disability or disabilities alone 
render him unable to secure or follow a 
substantially gainful occupation.  All 
findings and conclusions should be set forth 
in a report.

2.  Once the Veteran has been afforded a VA 
examination, readjudicate the claim for TDIU, 
and provide a supplemental statement of the 
case to the Veteran and his representative.  
If the issue on appeal remains denied, the 
Veteran and his representative should be 
given adequate opportunity to respond before 
the claim is returned to the Board for 
further adjudication.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


